DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021, 02/16/2021, 08/20/2021, and 08/20/2021 were filed after the filing date of this application on 12/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites “the substrate” without proper antecedent basis. Accordingly, it is unclear what element applicant is referring too. The Office will interpret “the substrate” as any layer of the laser that supports another layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (US 2011/0096543 A1), hereafter Yabe, in view of Yeh et al. (US 2016/0298909 A1), hereafter Yeh.
	Regarding claim 1, Yabe discloses a laser light source (Title; Figs. 14 and 15 elements 19; [0040]), comprising a laser (Fig. 15 element 19) and a laser heat dissipation assembly for dissipating heat from the laser, wherein: the laser is provided with a heat sink on a side facing the laser heat dissipation assembly (Fig. 15 elements 34 and 36a; Fig. 14 elements 36), the laser heat dissipation assembly comprises a heat conduction layer (Fig. 15 element 36a) and a fin module (Fig. 14 element 36; [0056]), and the heat sink is in contact with the heat conduction layer (Fig. 15 elements 34 and 36a); with a plurality of thermotubes arranged between adjacent heat conduction blocks (Figs. 13 element 36b; [0056]), each of the thermotubes comprises a hot end (Fig. 13 element 36b connected to element 36a), a cold end (Fig. 13 element 36b connected to element 36c), and a bent part connecting the hot end and the cold end (Fig. 13 shows a bent portion in element 36b), and the hot ends are respectively connected with heat conduction layer (Fig. 13 element 36a; [0059])); and the fin module comprises a plurality of cooling fins that are parallel to each other (Fig. 14 element 36; Fig. 13 element 36c; [0056]), and the cold ends run vertically through the cooling fins, respectively (Fig. 13 elements 36b and 36c; Fig. 14 element 36; [0056] and [0059]). Yabe does not explicitly disclose the heat conduction layer comprises at least two heat conduction blocks, and the hot end connected with adjacent conduction blocks. However, Yeh discloses the heat conduction layer comprises at least two heat conduction blocks (Fig. 4 elements A and 10), and the hot end connected with adjacent conduction blocks (Fig. 4 elements A and 10). The 
	Regarding claim 2, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A) and a second heat conduction block (Fig. 4 element 10); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block (Fig. 4 element 22), and hot ends of the first layer of thermotubes are in contact with the first heat conduction block and the second heat conduction block, respectively (Fig. 4 elements A, 10, and 22); and a side of the second heat conduction block facing away from the first heat conduction block is provided with a second layer of thermotube, and a hot end of the second layer of thermotube is in contact with the second heat conduction block (Fig. 4 element 32).
Regarding claim 3, Yabe further discloses one side of the first heat conduction block that is in contacted with the heat sink is a flat surface (Fig. 15 element 36a), and the side of the first heat conduction block is locked to the heat sink via a screw (Figs. 14 and 15 element 38).
Regarding claim 4, Yeh further discloses a plurality of first grooves are provided on a side of the first heat conduction block facing the second heat conduction block (Fig. 4 element A where element 22 is placed), second grooves are correspondingly provided on a side of the second heat conduction block facing the first heat conduction block (Fig. 4 element 111), and the first grooves and the second grooves form mounting holes in which the hot ends of the first layer of thermotubes are embedded (Fig. 4 elements 22).
Regarding claim 5, Yeh further discloses at least one third groove is provided on the side of the second heat conduction block facing away from the first heat conduction block (Fig. 4 element 122), and the hot end of the second layer of thermotube is embedded in the third groove (Fig. 4 element 32).
Regarding claim 6, Yeh further discloses the second grooves and the third groove are all semi-circular groove structures (Fig. 4 elements 111 and 122).
Regarding claim 7, Yeh further discloses a plurality of third grooves are provided on the side of the second heat conduction block facing away from the first heat conduction block, and distances between the second grooves and distances between the third grooves are equal, forming equal length heat transfer paths (Figs 4 elements 22 and 32 are in grooves of the same size and thus are equal and have equal length paths).
Regarding claim 8, Yabe in view of Yeh do not explicitly disclose the heat transfer paths are designed to be between 3 mm-8 mm. However, Yeh discloses the location of the thermotubes may be optimized thus optimizing the heat transfer paths to achieve the desired heat dissipation effect ([0023]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yabe in view of Yeh with the heat transfer paths are designed to be between 3 mm-8 mm, since Yeh discloses the location of the thermotubes may be optimized thus optimizing the heat transfer paths to achieve the desired heat dissipation effect and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A), a second heat conduction block (Fig. 4 element 10), and a third heat conduction block (Fig. 4 element 41); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block, and hot ends 
Regarding claim 10, Yeh further discloses a plurality of first grooves are provided on a side of the first heat conduction block facing the second heat conduction block (Fig. 4 element A where element 22 is placed), second grooves are correspondingly provided on a side of the second heat conduction block facing the first heat conduction block (Fig. 4 element 111), and the first grooves and the second grooves form mounting holes in which the hot ends of the first layer of thermotubes are embedded (Fig. 4 elements 22).
Regarding claim 11, Yeh further discloses at least one third groove is provided on the side of the second heat conduction block facing away from the first heat conduction block (Fig. 4 element 122), and  a fourth groove is correspondingly provided on a side of the third heat conduction block facing the second heat conduction block (Fig. 4 element 46), and the third groove and the fourth groove form a fixing hole in which the hot end of the second layer of thermotube is embedded (Fig. 4 element 32).
Regarding claim 12, Yeh further discloses the second grooves are spaced apart from the third groove (Fig. 4 elements 111 and 122).
Regarding claim 13, Yabe further discloses a bending angle of the bent part is in a range of 80o to 140o (Figs. 13 and 14 show a bent angle of approximately 90 o).
Regarding claim 15, Yabe a housing provided with a laser mounting port, in which the laser is embedded (Fig. 5; [0043]); a base which fixes and supports one surface of the substrate (Fig. 5 element 19), another surface of the substrate being provided with a light emitting chip which serves as a light emitting surface of the laser (Fig. 5 element 19d), and the laser being securely connected to the housing 
Regarding claim 16, Yabe discloses a laser projection device ([0002]), comprising a laser light source (Title; Figs. 14 and 15 elements 19; [0040]) that comprises a laser (Fig. 15 element 19) and a laser heat dissipation assembly for dissipating heat from the laser, wherein: the laser is provided with a heat sink on a side facing the laser heat dissipation assembly (Fig. 15 elements 34 and 36a; Fig. 14 elements 36), the laser heat dissipation assembly comprises a heat conduction layer (Fig. 15 element 36a) and a fin module (Fig. 14 element 36; [0056]), and the heat sink is in contact with the heat conduction layer (Fig. 15 elements 34 and 36a); with a plurality of thermotubes arranged between adjacent heat conduction blocks (Figs. 13 element 36b; [0056]), each of the thermotubes comprises a hot end (Fig. 13 element 36b connected to element 36a), a cold end (Fig. 13 element 36b connected to element 36c), and a bent part connecting the hot end and the cold end (Fig. 13 shows a bent portion in element 36b), and the hot ends are respectively connected with heat conduction layer (Fig. 13 element 36a; [0059])); and the fin module comprises a plurality of cooling fins that are parallel to each other (Fig. 14 element 36; Fig. 13 element 36c; [0056]), and the cold ends run vertically through the cooling fins, respectively (Fig. 13 elements 36b and 36c; Fig. 14 element 36; [0056] and [0059]). Yabe does not explicitly disclose the heat conduction layer comprises at least two heat conduction blocks, and the hot end connected with adjacent conduction blocks. However, Yeh discloses the heat conduction layer comprises at least two heat conduction blocks (Fig. 4 elements A and 10), and the hot end connected with adjacent conduction blocks (Fig. 4 elements A and 10). The advantage is to allow for an improved dissipation structure with overlapping layers ([0006]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yabe with the 
Regarding claim 17, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A) and a second heat conduction block (Fig. 4 element 10); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block (Fig. 4 element 22), and hot ends of the first layer of thermotubes are in contact with the first heat conduction block and the second heat conduction block, respectively (Fig. 4 elements A, 10, and 22); and a side of the second heat conduction block facing away from the first heat conduction block is provided with a second layer of thermotube, and a hot end of the second layer of thermotube is in contact with the second heat conduction block (Fig. 4 element 32).
Regarding claim 18, Yabe further discloses the heat sink is in contact with the first heat conduction block (Fig. 15 elements 34 and 36a). Yeh further discloses the heat conduction layer comprises a first heat conduction block (Fig. 4 element A), a second heat conduction block (Fig. 4 element 10), and a third heat conduction block (Fig. 4 element 41); a first layer of thermotubes are arranged between the first heat conduction block and the second heat conduction block, and hot ends of the first layer of thermotubes are in contact with the first heat conduction block and the second heat conduction block, respectively (Fig. 4 element 22); and a second layer of thermotube is arranged between the second heat conduction block and the third heat conduction block, and a hot end of the second layer of thermotube is in contact with the second heat conduction block and the third heat conduction block, respectively (Fig. 4 element 32).
s 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Yeh, as applied to claims 1 and 16 respectively, in further view of Masuda (US 2015/0355533 A1), hereafter Masuda.
Regarding claims 14 and 19, Yabe in view Yeh do not explicitly disclose the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket, the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket. However, Masuda discloses the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket (Fig. 10 element 43), the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket (Fig. 10 elements 43 and 45). The advantage is to more efficiently facilitate the movement of heat from the laser ([0054]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yabe in view of Yeh with the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket, the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket as disclosed by Masuda in order to more efficiently facilitate the movement of heat from the laser. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/30/2021